Case: 20-1325    Document: 46     Page: 1   Filed: 01/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  YOLANDA Y. BELL,
                      Petitioner

                             v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                        2020-1325
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-15-0474-I-4.
                 ______________________

                 Decided: January 5, 2021
                  ______________________

    DOUG HARTNETT, Elitok & Hartnett at Law, L.L.C.,
 Washington, DC, for petitioner.

     KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JEFFREY
 B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT EDWARD
 KIRSCHMAN, JR.; TROY RICHARD HOLROYD, Defense Logis-
 tics Agency, United States Department of Defense, Fort
 Belvoir, VA.
                   ______________________
Case: 20-1325    Document: 46      Page: 2    Filed: 01/05/2021




 2                                       BELL   v. DEP’T OF DEF.




     Before LOURIE, CHEN, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Petitioner Yolanda Bell appeals the Merit Systems
 Protection Board’s decision affirming the Department of
 Defense’s action removing her from her Program Analyst
 position with the Defense Logistics Agency due to unau-
 thorized absence. Ms. Bell argues that a remand is neces-
 sary because the Board erred in its evidentiary rulings
 regarding the proposed testimony of three witnesses. Be-
 cause we conclude that the Board did not abuse its discre-
 tion in its evidentiary rulings, we affirm the Board’s
 decision.
                         BACKGROUND
     Ms. Bell was employed by the Department of Defense
 (DoD) Defense Travel System as a Program Analyst begin-
 ning in November 2009. After the Defense Travel System
 was absorbed by the Defense Logistics Agency (DLA or the
 Agency), Ms. Bell began working for DLA as a Program An-
 alyst in July 2011. Michael Simon was Ms. Bell’s supervi-
 sor from 2009 until February 2013 when Davis McLemore
 became Ms. Bell’s supervisor. In January 2012, while
 Mr. Simon was her supervisor, DLA approved Ms. Bell’s
 request to telework four days a week as a medical accom-
 modation.
      Later that year, in November 2012, Ms. Bell filed an
 Office of Workers’ Compensation Programs (OWCP) claim
 for the aggravation of her medical conditions, as well as an
 Equal Employment Opportunity (EEO) complaint for disa-
 bility discrimination and retaliation. She also reported cer-
 tain invoicing activities to the DoD Office of the Inspector
 General (IG). Ms. Bell subsequently requested full-time
 telework as a reasonable accommodation, but her new su-
 pervisor, Mr. McLemore, denied the request in Decem-
 ber 2013, reducing her telework schedule to two days per
Case: 20-1325       Document: 46   Page: 3    Filed: 01/05/2021




 BELL   v. DEP’T OF DEF.                                     3



 week from the previous four-day telework schedule.
 Ms. Bell refused to sign the new two-day-a-week telework
 agreement and did not return to work for six months de-
 spite repeated requests to report to work. This resulted in
 six months of absence without leave (AWOL).
      In April 2014, while she was AWOL, Ms. Bell filed a
 complaint in the U.S. District Court for the Eastern Dis-
 trict of Virginia alleging claims of disability discrimination
 and failure to reasonably accommodate. The district court
 ultimately granted summary judgment on Ms. Bell’s
 claims in the DoD’s favor and the U.S. Court of Appeals for
 the Fourth Circuit later affirmed. Bell v. Dep’t of Def.,
 603 F. App’x 211 (4th Cir. 2015); see Bell v. Dep’t of Def.,
 668 F. App’x 454 (4th Cir. 2016) (affirming the district
 court’s denial of Ms. Bell’s motion to set aside the judgment
 and dismissing Ms. Bell’s motion for reconsideration).
      On November 14, 2014, Mr. McLemore sent Ms. Bell a
 proposed notice of removal based on her AWOL. This no-
 tice identified Robert Foster as the deciding official for the
 removal.       On November 28, Ms. Bell wrote to
 Mr. McLemore and others, requesting several categories of
 documents from the Agency that she believed were neces-
 sary for her reply to the proposed notice of removal. In her
 letter, Ms. Bell also stated that she planned to raise affirm-
 ative defenses, including “reprisal for engaging in activity
 protected under 5 USC § 2302(b)(8)(engaging in protected
 activity under the Whistleblower Protection Act).”
 J.A. 112. DLA Human Resources Specialist Peggy Cole-
 man responded to Ms. Bell and fulfilled the request for in-
 formation. Ms. Bell filed a complaint with Congress on
 December 15, 2014, requesting a stay of DLA’s proposed
 removal. After Ms. Bell responded to the removal notice,
 Mr. Foster made his decision to remove her on January 20,
 2015. J.A. 4, 117–19. She then filed another complaint
 with Congress on January 21, 2015 regarding her removal.
 DLA officially removed Ms. Bell on February 6, 2015.
Case: 20-1325    Document: 46      Page: 4    Filed: 01/05/2021




 4                                       BELL   v. DEP’T OF DEF.



     In January 2018, Ms. Bell appealed her removal from
 DLA to the Board. She raised several affirmative defenses,
 including disability discrimination, failure to accommo-
 date, and that she was removed in retaliation for whistle-
 blowing activities based on her: (1) EEO complaint;
 (2) OWCP claim; (3) reports to the DoD IG; and (4) com-
 plaints to Congress.
     In March 2018, the Board issued a res judicata order
 explaining that the failure to accommodate and disability
 discrimination claims had been resolved by the Fourth Cir-
 cuit in a final judgment on the merits. J.A. 133–34. Later,
 in the May 2018 prehearing order, the Board finalized the
 witness list and excluded most of Ms. Bell’s witnesses be-
 cause they were offered to support her disability discrimi-
 nation and failure to reasonably accommodate affirmative
 defenses that were barred by res judicata. J.A. 95, 106–07,
 107 n.7.      In particular, the Board’s order excluded
 Ms. Bell’s requested witness Mr. Simon from testifying,
 whereas it allowed Mr. Foster and Ms. Coleman to testify
 regarding certain topics as both Ms. Bell and the Agency
 proposed Mr. Foster and Ms. Coleman as witnesses.
 J.A. 106. The Board’s prehearing order further explained
 that it would not adjudicate Ms. Bell’s claims relating to
 the revocation of telework, issues related to performance,
 constructive suspensions, or purported forced retirement.
 J.A. 96 n.2.
     After conducting a hearing on June 8, 2018, the Board
 issued its initial decision affirming the Agency’s removal
 action. The Board found that DLA had proved its AWOL
 charge, that removal promoted the efficiency of the service,
 that the penalty was reasonable, and that Ms. Bell failed
 to prove any of her affirmative defenses.
      On October 1, 2018, Ms. Bell filed suit in the U.S. Dis-
 trict Court for the District of Columbia asserting, among
 other claims, that she was removed in violation of the
 Whistleblower Protection Act (WPA). Bell v. Esper, No. 18-
Case: 20-1325       Document: 46   Page: 5    Filed: 01/05/2021




 BELL   v. DEP’T OF DEF.                                     5



 02277, 2019 WL 6910032, at *1 (D.D.C. Dec. 19, 2019). The
 district court concluded that Ms. Bell should have raised
 the WPA claims in an appeal from the Board to this court
 instead of filing a new suit in the district court. Id. at *3.
 The case was then transferred to this court. We have ju-
 risdiction pursuant to 28 U.S.C. § 1295(a)(9).
                           DISCUSSION
      Ms. Bell requests that this court vacate the Board’s de-
 cision and remand on the ground that the Board “acted in
 an arbitrary manner when it prevented [Ms.] Bell full dis-
 covery, and later denied her the ability to examine wit-
 nesses at the hearing on the retaliation issue or outright
 precluded them.” Pet. Br. 7. In particular, Ms. Bell asserts
 that the Board erred in its evidentiary rulings regarding
 the proposed testimony of Mr. Simon, Ms. Coleman, and
 Mr. Foster.
      We must affirm the Board’s decision unless it is:
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c); Higgins v. Dep’t of Veterans Affairs,
 955 F.3d 1347, 1353 (Fed. Cir. 2020); see Hayden v. Dep’t of
 Air Force, 812 F.3d 1351, 1356 (Fed. Cir. 2016). We review
 the Board’s decision to exclude witnesses under an abuse
 of discretion standard. Chudson v. E.P.A., 17 F.3d 380, 384
 (Fed. Cir. 1994) (citing Davis v. Office of Pers. Mgmt.,
 918 F.2d 944, 946 (Fed. Cir. 1990)); see Higgins, 955 F.3d
 at 1349. “To constitute an abuse of discretion, the trial
 court’s decision must be clearly unreasonable, arbitrary or
 fanciful, or based on clearly erroneous findings of fact or
 erroneous conclusions of law.” Hohenberg Bros. Co.
 v. United States, 301 F.3d 1299, 1303 (Fed. Cir. 2002) (cit-
 ing Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1460
 (Fed. Cir. 1998) (en banc)). Excluding testimony of wit-
 nesses that would be irrelevant or cumulative is not an
Case: 20-1325    Document: 46     Page: 6    Filed: 01/05/2021




 6                                      BELL   v. DEP’T OF DEF.



 abuse of discretion. See Higgins, 955 F.3d at 1357 (con-
 cluding that the Administrative Judge did not abuse his
 discretion in excluding testimony that was irrelevant or re-
 dundant).
     We see no abuse of discretion in the Board’s exclusion
 of Mr. Simon as a witness because his proposed testimony
 that Ms. Bell sought to elicit was irrelevant to the narrow
 issues presented in this case. Ms. Bell indicated that
 Mr. Simon, as her prior supervisor, would testify about “his
 knowledge of Ms. Bell’s EEO and OWCP filings,” as well as
 her teleworking request, complaints he received from his
 supervisor and others about his initial grant of four days a
 week for teleworking, and the teleworking schedules of
 other DLA employees. J.A. 172–73. The Board excluded
 his testimony in its entirety, reasoning that his testimony
 was relevant to the disability discrimination and failure to
 accommodate claims barred by res judicata and did not
 concern Ms. Bell’s AWOL charge. See J.A. 106–07, 107 n.7.
     We conclude that the Board acted reasonably in exclud-
 ing Mr. Simon’s testimony. None of the proffered testi-
 mony from Mr. Simon is relevant to the AWOL charge or
 Ms. Bell’s whistleblower retaliation defenses. Mr. Simon
 was not the proposing official, deciding official, or even
 Ms. Bell’s supervisor during the AWOL period. Indeed,
 Mr. Simon ceased being Ms. Bell’s supervisor more than
 one year before the AWOL period began. Mr. McLemore
 was Ms. Bell’s first-level supervisor during the entire
 AWOL period and the Board allowed his testimony.
     The Board also did not abuse its discretion by limiting
 the scope of Ms. Coleman’s testimony. Ms. Bell expected
 Ms. Coleman, as the primary human resources contact, to
 testify that she was aware of Ms. Bell’s OWCP claim and
 EEO complaint. J.A. 176–77. On appeal, Ms. Bell argues
 that she was not allowed to “explore Ms. Coleman’s
 knowledge of Ms. Bell’s [whistleblowing] activity” and that
 Ms. Coleman “was clearly aware of Ms. Bell’s intent to
Case: 20-1325       Document: 46   Page: 7    Filed: 01/05/2021




 BELL   v. DEP’T OF DEF.                                    7



 present evidence in the response to the proposal of retalia-
 tion.” Pet. Br. 11. But Ms. Bell was not precluded from
 examining Ms. Coleman regarding whether the officials in-
 volved in her removal knew about her whistleblowing ac-
 tivities.     Indeed, Ms. Coleman testified concerning
 Ms. Bell’s alleged whistleblowing activities, including her
 filing of the EEO complaint and OWCP claim. J.A. 375–76,
 379 (Tr. 25:5–27:22, 32:12–21). Although Ms. Bell had the
 opportunity to question Ms. Coleman regarding her
 knowledge of alleged whistleblower retaliation during the
 deposition, she did not do so.
     Finally, Ms. Bell argues that the Board erred by pre-
 venting her from “discovering and presenting evidence that
 contradicted Mr. Foster’s testimony that he did not know
 of her disclosures to the IG.” Pet. Br. 10. Specifically,
 Ms. Bell contends that she should have been able to ask
 Mr. Foster about his knowledge of her November 28, 2014
 letter where she indicated that she planned to allege retal-
 iation under the WPA. Pet. Br. 9–10. Review of the
 Board’s pretrial order and other rulings, however, reveal
 that the Board did not prevent Ms. Bell from eliciting this
 testimony. When Ms. Bell deposed Mr. Foster, she ques-
 tioned him regarding his decision to remove her. During
 the deposition, Ms. Bell did not raise the alleged contradic-
 tions between his testimony and her November 28, 2014
 letter. When asked during the deposition if Mr. Foster
 knew about Ms. Bell’s IG complaint or complaints to Con-
 gress, Mr. Foster explained that he did not recall any con-
 gressionals involving Ms. Bell and that he could not recall
 any complaints from Ms. Bell to the IG.              J.A. 324
 (Tr. 38:21–39:11). Moreover, Ms. Bell’s November 28, 2014
 letter, while mentioning her intent to raise defenses under
 the WPA, did not identify any specific disclosures, includ-
 ing disclosures to the IG. In fact, Ms. Bell’s two complaints
 to Congress occurred after her proposed removal and after
 Mr. Foster finalized her removal.
Case: 20-1325    Document: 46       Page: 8   Filed: 01/05/2021




 8                                       BELL   v. DEP’T OF DEF.



     Furthermore, the Board did not prevent Ms. Bell from
 pursuing discovery regarding Mr. Foster’s knowledge of
 her whistleblower disclosures, including her IG complaint
 and complaints to Congress. Mr. Foster’s deposition testi-
 mony covered his involvement in Ms. Bell’s removal based
 on her charge of AWOL. Ms. Bell had ample opportunity
 to seek information from Mr. Foster on his knowledge of
 the whistleblowing claims, but chose not to do so during
 discovery. Accordingly, we conclude that the Board did not
 err in any evidentiary rulings regarding Mr. Foster.
                        CONCLUSION
     Contrary to Ms. Bell’s arguments, the Board did not act
 in an arbitrary manner by preventing Ms. Bell discovery or
 denying her an opportunity to examine witnesses. We have
 also considered Ms. Bell’s other arguments, but we do not
 find them convincing. For the foregoing reasons, we affirm
 the Board’s decision.
                       AFFIRMED
                            COSTS
     Costs to Respondent.